Affirmed and Opinion filed September 12, 2002








Affirmed and Opinion filed September 12, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00274-CR
____________
 
KEVIN WAYNE DEVENPORT, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 351st District Court
Harris County, Texas
Trial
Court Cause No. 885,132
 

 
M E M O R A N D U M  O
P I N I O N
After a jury trial, appellant was convicted of possession of
a cocaine.  On February 25, 2002, the
trial court sentenced appellant to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed September 12, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.
Do not publish C Tex. R. App. P. 47.3(b).